        3:17-cv-03268-CSB-EIL # 82             Page 1 of 3                                                E-FILED
                                                                           Tuesday, 07 May, 2019 11:10:10 AM
                                                                                Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

CHARLES PALMER,

                       Plaintiff,

       v.                                                    No. 17-cv-3268

CITY OF DECATUR, AMY M. WAKS, as
Special Representative of the ESTATE of TIM                  Judge Colin Stirling Bruce
CARLTON, ROGER RYAN, BRIAN BELL,
ROGER MORVILLE, MICHAEL                                      Magistrate Judge Eric I. Long
APPLEGATE, FRANK HUBBARD, JOE
PATTON, JEREMY WELKER, STEVE
CHABAK, and as-yet UNKNOWN
OFFICERS OF THE DECATUR POLICE
DEPARTMENT,

                       Defendants.

      DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR EXTENSION

NOW COME the Defendants, CITY OF DECATUR, ROGER RYAN, BRIAN BELL, ROGER

MORVILLE, MICHAEL APPLEGATE, FRANK HUBBARD, JOE PATTON, JEREMY

WELKER, and STEVE CHABAK (“Defendants”), by their counsel, and for their response to the

Plaintiff’s Motion for Extension of Time to File Objection to Opinion on Motion to Compel,

state that the defendants do not object to an extension of time for the plaintiff to file his objection

to the opinion on the Motion to Compel, but reserve the right to oppose the objection, pursuant to

CDIL-LR 72.2 (A).

                                                    Ancel, Glink, P.C.


                                                    By: /s/ Thomas G. DiCianni
                                                        One of the Attorneys for Defendants

Thomas G. DiCianni / ARDC # 03127041
tdicianni@ancelglink.com
Ellen K. Emery / ARDC # 6183693
        3:17-cv-03268-CSB-EIL # 82       Page 2 of 3



eemery@ancelglink.com
ANCEL, GLINK, P.C.
140 South Dearborn Street, Sixth Floor
Chicago, Illinois 60603
(312) 782-7606
(312) 782-0943 Fax




                                            2
        3:17-cv-03268-CSB-EIL # 82          Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Thomas G. DiCianni, an attorney, certify that on May 7, 2019, I electronically filed the

foregoing DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR EXTENSION

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to:

                           Steven Edwards Art / steve@loevy.com
                             Jonathan I Loevy / jon@loevy.com
                           Rachel Elaine Brady / brady@loevy.com
                             Alison R. Leff / Alison@loevy.com
                                     LOEVY & LOEVY
                              311 North Aberdeen St / 3rd Floor
                                      Chicago, IL 60607

                                        John T Robinson
                                      CITY OF DECATUR
                                   #1 Gary K Anderson Plaza
                                       Decatur, IL 62523
                                    jrobinson@decaturil.gov

                                       Jerrold H. Stocks
                                     Ross J. Munsterman
                                 101 S. State Street / Suite 240
                                      Decatur, IL 62523
                                    jstocks@decatur.legal
                                  rmunsterman@decatur.legal


                                                            /s/ Thomas G. DiCianni




                                                3
